DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 09/07/2021.   The applicant(s) amended claim 15 (see the amendment: pages 2-8).
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding independent claim 15, which recites/includes the same/similar limitations of the other independent claims that were indicated as being allowable in previous office action. 

Allowable Subject Matter
Claims 8-11, 13-18 and 20-15 are allowed.
The examiner’s statement for allowance is based on the same reason(s) described in previous office action (see section of “Allowable Subject Matter” in the office action filed on 06/24/2021), wherein newly amended independent claim 15 recites/includes the same/similar limitations as the other independent claims (8 and 21) that were indicated as being allowable in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QH/qh
September 11, 2021
/QI HAN/Primary Examiner, Art Unit 2659